                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN ASHEVILLE OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:13 CR 41

UNITED STATES OF AMERICA,                         )
                                                  )
v.                                                )                  ORDER
                                                  )
CASEY LERON RUTHERFORD,                           )
                                                  )
                 Defendant.                       )
___________________________________               )

        This matter came before the Court on June 17, 2019 for a hearing on Defendant’s

“Motion for Pretrial Release to Attend In-Patient Treatment” (Doc. 47). Assistant United

States Attorney Richard Edwards appeared for the Government. Attorney Richard Cassady

appeared with Defendant. At the conclusion of the hearing, the Court took the matter under

advisement.

        During the hearing, defense counsel clarified that, consistent with the attachment to

the Motion, the Motion seeks Defendant’s release to the ADATC facility for a 14-day

program, not a 42-day program at the Swain Recovery Center. His bed date is June 20,

2019.

        As for transportation, defense counsel proposed that Defendant be transported by

the United States Marshals Service (“USMS”) or, in the alternative, by the United States

Probation Office (“Probation”).

        Having considered the matter further, the Court will not direct the USMS or

Probation to transport Defendant to the facility. The Court will, however, provide

Defendant with an opportunity to propose another method by which Defendant may be
transported, both directly to the facility and back to custody immediately upon completion

of treatment (including if Defendant is released on July 4), should the Motion be allowed.

      Accordingly, the Clerk is respectfully DIRECTED to schedule a supplemental

hearing for Wednesday, June 19, 2019.

                                     Signed: June 17, 2019
